ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Great America Construction Company            )      ASBCA No. 60831
                                              )
Under Contract No. W56SGK-13-C-0002           )

APPEARANCE FOR THE APPELLANT:                        Mr. Mansour Alamyar
                                                      Vice President and PM

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Douglas A. Reisinger, JA
                                                      Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

       The parties agreed to submit this dispute for AFN 1,298,000 (about $18,700)
under Board Rule 11. The parties agreed to a briefing schedule that called for
simultaneous opening briefs due on 15 September 201 7. The government filed a brief
but appellant did not. The Board attempted to contact appellant to inquire whether it
intended to file a brief but appellant has not responded to the Board's emails and the
telephone number on file for appellant is no longer valid. We deny the appeal.

                                 FINDINGS OF FACT

        Appellant entered into a contract with an award date of 25 October 2012 for
sanitation and maintenance support services at a facility in Afghanistan (R4, tabs 1, 3).
The base contract period expired on 30 April 2013 (R4, tab 3 at 34). On 28 April
2013, a contract specialist informed appellant that the government would not exercise
an option to extend the contract (R4, tab 25).

        The contracting officer and appellant thereafter signed a memorandum that
stated in relevant part:

               You are hereby notified that your contract period of
               performance will expire on 30 April 2013. Unless
               otherwise notified in writing by the Contracting Officer
               (KO), you are not authorized to continue performance
               beyond this date. Funding is not available beyond this
               period, unless otherwise indicated by the KO. The
               Contracting Officer's Representative (COR) does not have
               the authority to authorize service or commit the
               Government in any other manner. Any service provided
               beyond this date shall be considered "at no additional cost"
               to the Government. The Government shall not be held
               liable for services rendered outside the scope of the
               contract period of performance.

(R4, tab 30 at 2)

        More than six months later on 17 November 2013, appellant signed a release
that states as follows:

               I hereby certify that the subject contract is paid in full. The
               undersigned contractor hereby releases the US
               Government, its officers, agents[,] and employees of and
               from all liabilities, obligations, claims, appeals, and
               demands which it now has or hereafter may have, whether
               known or unknown, administrative or judicial, legal
               or equitable arising under or in any way related to the
               services provided.

(R4, tab 51)

        Nearly three years later, on 1 August 2016, appellant submitted a certified claim
to the contracting officer in which it contended that a contracting officer, whom it did
not identify, had requested an additional month of services. Appellant stated that it
had performed those services but did not state when it had performed them. (R4,
tab 56) The contracting officer denied the claim on 29 September 2016 (R4, tab 62).
Appellant then filed a timely appeal with the Board.

       Appellant attached an email to its complaint. The email dated 27 September
2013, is purportedly from "Debra J. Parker, Acquisition Analyst, CACI Contractor
Support to CENTCOM." The email purports to state that a "COR" approved an extra
month of services at AFN 1,298,000. The email does not identify the COR or specify
the dates of service. Nor has appellant produced a written order for the extra services.

       The government has submitted an affidavit from Ms. Parker. She testified that
she did not submit the email in question (pointing to irregularities in grammar and the
absence of phrases she typically employed) and that she was not an employee of the
U.S. Government at the time period in question (ex. G-1). We find her testimony to be
credible.



                                             2
       We find that appellant has not proven that it performed one month of additional
services, nor has it proven that an authorized representative of the government ordered
the extra work.

                                      DECISION

       Our finding that appellant has not proven that it performed the extra work in
question is fatal to this appeal. See Wilner v. United States, 24 F.3d 1397, 1401 (Fed.
Cir. 1994) (en bane). However, we further observe that the weight of the evidence
indicates that appellant completed the contract work, received payment in full, and
signed a release of claims more than seven weeks after the purported email from
Ms. Parker in which she allegedly confirmed performance of the extra work.
Accordingly, even if appellant had performed the extra work, it released the government
from liability. Bell BC! Co. v. United States, 570 F.3d 1337 (Fed. Cir. 2009).

                                   CONCLUSION

      The appeal is denied.

      Dated: 13 February 2018


                                               '~ 1)C~~
                                                IHAELN.O'CONNELL                          <


                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

                                                  I concur



RICHARD SHACKLEFORD
Administrative Judge
                                                  ~
                                                 Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals




                                           3
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60831, Appeal of Great
America Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          4